Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/18/2020.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims 1, 8, and 18 has been amended.  Claim 21 have been canceled.  Claims 23-27 are newly added.  Therefore, claims 1-20 and 22-27 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 12/18/2020 with respected to the rejection of He Yue-Song have been fully considered and are persuasive (see pages 9-10 of an amendment filed 12/18/20).  The rejection of He Yue-Song has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  He Yue-Song, Damien Joel and Zeng Ni taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a first source/drain region disposed in the semiconductor body adjacent the channel region; a second source/drain region disposed in the semiconductor body adjacent the channel region, the first source/drain region being spaced from the second source/drain region by the channel region; a first contact electrically contacting the first source/drain region, the first contact extending over a first width of the first source/drain region; a second contact electrically contacting the first source/drain region and spaced from the second contact, the first and second contacts configured so that a resistivity of the first source/drain region is capable of being irreversibly increased by application of an electric current between the first and second contacts; and a third contact electrically contacting the second source/drain region, the third contact extending over a third width of the second source/drain region, the first width being smaller than the third width” in a semiconductor device element as claimed in the independent claim 1.  Claims 2-11 are also allowed because of their dependency on claim 1; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to “a first source/drain region disposed in the semiconductor body adjacent the channel region; a second source/drain region disposed in the semiconductor body adjacent the channel region, the first source/drain region being spaced from the second source/drain region by the channel region; a first contact electrically contacting the first source/drain region; a second contact electrically contacting the first source/drain region and spaced from the first contact by distance that is between about 40% and 50% of the width; and a third contact electrically contacting the second source/drain region, the third contact extending at least 90% of the width” in a semiconductor device element as claimed in the independent claim 12.  Claims 13-17 are also allowed because of their dependency on claim 12; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “having a MOS transistor comprising a first source/drain region and a second source/drain region separated by a channel region that is adjacent a gate region and applying an electric current along a width of the first source/drain region to cause a resistivity of the first source/drain region to be irreversibly increased, wherein the electric current is greater than twice a threshold current at which the resistivity of the first source/drain region will be irreversibly increased” in a method of irreversible programming of a memory cell as claimed in the independent claim 18.  Claims 119-20 and 22-23 are also allowed because of their dependency on claim 18; or
Per claim 24: there is no teaching, suggestion, or motivation for combination in the prior art to “a reference contact physically contacting the source region and coupled to a reference potential node, the reference contact being spaced from the source contact, wherein the source contact is coupled to a drain contact of an adjacent transistor of the plurality of transistors and the drain contact is coupled to a source contact of another adjacent transistor of the plurality of transistors so that the plurality of transistors is coupled in series to one another” in a semiconductor device as claimed in the independent claim 24.  Claims 25-27 are also allowed because of their dependency on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.